Citation Nr: 1017435	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral 
dermatophytosis of the feet and candidiasis in the corner of 
the mouth, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO.  In October 
2007, the Board remanded the claim for additional 
development.  

In August 2007, the Veteran testified at a hearing held at 
the RO before the undersigned Board member.  

In its October 2007 Remand, the Board noted that on May 1, 
2007, the Veteran's representative had filed a new claim with 
the RO alleging clear and unmistakable error in the RO's 
August 2004 decision, for not inferring and granting service 
connection for tinnitus.  This matter was referred to the RO 
for further action as was appropriate.  The claim has still 
not been adjudicated by the RO, and is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral dermatophytosis of 
the feet and candidiasis in the corner of the mouth is shown 
to be productive of itching and burning of the skin, cracking 
of the lips, and the need for medications, but not 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, ears, cheeks, or 
lips, at least two characteristics of disfigurement, a 
limitation of function of an affected part, skin symptoms 
affecting at least 20 percent to 40 percent of the entire 
body, or 20 percent to 40 percent of exposed areas affected, 
or the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12- month 
period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral dermatophytosis of the feet and 
candidiasis in the corner of the mouth have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7800, 7805, 
7806, 7813 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased 
rating for his service-connected bilateral dermatophytosis of 
the feet and occasional candidiasis in the corner of the 
mouth, currently evaluated as 10 percent disabling.  He 
asserts that he has symptoms that include itching, flaking 
and peeling of the skin.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports include 
a September 1952 separation examination report which shows 
that he was noted to have athlete's foot, and a history of 
herpes simplex on the lower lip, with a mucous cyst.  A March 
1953 VA examination report noted bilateral dermatophytosis of 
the feet, and that the Veteran's lower lip showed no evidence 
of either herpes simplex or mucous cysts.  VA progress notes 
dated thereafter show that he receive occasional treatment 
for skin symptoms, to include chronic tinea pedis and 
erythema of the lips.  

In March 1953, the RO granted service connection for 
dermatophytosis of the feet, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).   

In May 2003, the Veteran filed his claim for an increased 
rating.  In August 2004, the RO denied the claim.  The 
Veteran has appealed.  

The Board notes that, based on a December 2003 VA examination 
report, the RO's August 2004 rating decision shows that the 
RO expanded that the scope of the disability included 
"occasional candidiasis in the corner of the mouth."  To 
the extent that the Veteran's candidiasis was characterized 
as "occasional," such characterizations, which only pertain 
to the severity of a disability, are subject to change, and 
do not properly belong in the description of the disability 
being evaluated.  See generally 38 C.F.R. § 4.1 (2009).  

As an initial matter, in October 2007, the Board remanded 
this claim.  The October 2007 Remand requested that the 
Veteran be provided with notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), that the RO attempt to obtain 
all treatment records from the VA Medical Center (VAMC) in 
Orlando, Newark, Bricktown, and East Orange VAMC's, and that 
he be afforded another skin examination, and to provide 
findings sufficient for evaluation.  In February 2008, the RO 
sent the Veteran VCAA notice, and in February 2010, the 
Veteran was afforded another examination, the report of which 
contains detailed findings which are sufficient for 
evaluation of the disability in issue.  The RO has also 
obtained treatment reports from the Orlando VAMC, and the 
Hines VAMC.  In statements received in August 2009, the East 
Orange VAMC reported that it did not have any records for the 
Veteran, and the Brick (Bricktown) VAMC reported that its 
records for the Veteran had been sent to the Orlando VAMC in 
2002.  With regard to the Newark VAMC, the RO sent requests 
for records to this facility in July and November of 2009, 
and there is no record of a response.  However, as noted in 
the October 2007 Remand, the Veteran has stated that he 
received treatment at this facility between 1952 and 1967.  
Since he filed his claim in May 2003, any such records would 
not be relevant, as they would predate the appeal period by 
no less than 35 years.  See 38 C.F.R. § 3.400(o)(2) (2009).  
Additional development is not required.  See 38 C.F.R. 
§ 3.159(d) (2009).  Given the foregoing, the Board finds that 
there has been substantial compliance with the October 2007 
Remand directives, and that it may proceed with a decision at 
this time.  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).     

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

Under DC 7813, evaluation of dermatophytosis is warranted 
under DC 7800 through DC 7805, or dermatitis under DC 7806, 
depending on the predominant disability.  

Under 38 C.F.R. § 4.118, DC 7800, a 30 percent rating is 
assigned for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part, 3) surface contour of 
scar elevated or depressed on palpation, 4) scar adherent to 
underlying tissue, 5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.), 6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), 7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Under 38 C.F.R. § 4.118, DC 7805, other scars will be rated 
on limitation of function of affected part.  

Under 38 C.F.R. § 4.118, DC 7806, a 30 percent rating is 
warranted for dermatitis or eczema that is at least 20 
percent to 40 percent of the entire body, or 20 percent to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  

VA progress notes, dated between 2002 and 2009, show 
treatment for lip symptoms to include redness at the corners 
of the mouth, with notations that included erythematous 
patches at one, or both, corners of the mouth, a 5 millimeter 
(mm.) linear rough macule, a one centimeter (cm.) 
erythematous patch at the right corner of the mouth, and 
impressions that included cheilitis, AK (actinic keratosis), 
and lichenoid tissue reaction "most consistent with 
eczema."  His medications included Nizoral.  There are 
notations that use of steroids and antifungals gave only 
temporary relief.  Reports, dated in October 2004 and January 
and July of 2006, note that his lip symptoms were under 
"good control."  Reports, dated between 2003 and 2008, show 
treatment for bilateral onychomycosis, with bilateral 
thickened discolored toenails.  This evidence contains 
multiple notations that debridement of his toenails rendered 
him asymptomatic.  Reports, dated in 2005, show treatment for 
shingles, and that this condition had become infected; they 
also show treatment for a rash at the abdomen and groin; they 
also show treatment for SCC (squamous cell carcinoma) of the 
cheek.  An October 2008 report notes erythema of the eyelids, 
possible rosacea of the eyelids, and (by history) lichen 
planus of lip mucosa vs. cheilitis vs. dermatitis.  Reports, 
dated in September 2009, show treatment for a rash on the 
cheek that was "like three scratched marks."  One of these 
reports notes that on examination, there were lesions on the 
right side of the face, with no new rashes, and that there 
was no erythema.  The assessment was dermatitis.  

A VA examination report, dated in December 2003, shows that 
the Veteran used three different medications, each one once 
or twice a day, for control of his skin symptoms.  The 
examiner noted that his medications seem to be doing "very 
well and he is being carried with a diagnosis of dermatitis 
in the lips as well as dermatophytosis of the feet."  On 
examination, the lips were clear "with just ever showing a 
slight bit of redness in the right corner of both angles of 
the mouth."  He was able to fully smile and open his mouth 
widely.  The mouth was in good condition, with no fungal 
lesion.  The feet had some mildly active dermatophytosis and 
onychomycosis in almost all of the nails of both feet, but no 
ulcers, splits, or cracks.  The diagnoses were 
dermatophytosis, and onychomycosis of both feet, including 
longer toenails.  The examiner stated the following: the 
Veteran's dermatophytosis was currently well-controlled; he 
was not currently on antifungals; his onychomycosis was 
controlled with trimming and frequent care; he had some 
dermatitis and potentially some candida in the corners of 
both angles of the mouth that have been "off and on" in 
appearance; the Veteran's dermatitis and candida "at this 
time really are not disabling him" in any way, shape or 
form.  

A VA examination report, dated in February 2010, shows that 
notes a history of lichen planus of the lips diagnosed by 
biopsy in about 2005, but with onset in 1951, "continuous 
and stable," and tinea pedis since 1951 "continuous and 
progressive."  Current treatment was noted to consist of 
ketoconazole, twice a day, metronidazole, twice a day, 
hydrocortisone cream to various areas of rash, twice a day 
and prn (as needed) "for years," and triamcinolone, two to 
three times per week prn "for years."  The report shows 
that the Veteran complained of itching and burning of the 
skin at scattered, variable sites, cracking of the lips, and 
itching and burning of the feet.  On examination, the lower 
lip had slight violaceous hue and scale over the central 80 
percent of the lip.  The bilateral feet had heavy diffuse 
scale and severe dystrophy of all toenails, with marked 
subungual hyperkeratosis, onycholysis and abnormal nail 
plates.  The exposed areas involved by lesion (face, neck and 
hands) due to lichen planus was one percent, due to 
eczematous dermatitis was one percent, and due to tinea was 
"none."  The percent of the entire body affected due to 
lichen planus was one percent, due to eczematous dermatitis 
was one percent, and due to tinea was three percent.  The 
report notes that no systemic therapy has been used in recent 
years.  

The Board finds that the claim must be denied.  The medical 
evidence shows essentially ongoing treatment for foot/skin 
symptoms, and a number of treatments for lip/skin symptoms, 
with ongoing use of several medications.  However, the 
medical evidence is insufficient to show disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, ears, cheeks, or lips, or at least two 
characteristics of disfigurement.  There is no competent 
evidence to show that the Veteran's skin disorders have 
resulted in a limitation of function of an affected part.  
Finally, the evidence does not show that the Veteran has skin 
symptoms affecting at least 20 percent to 40 percent of the 
entire body, or 20 percent to 40 percent of exposed areas 
affected, or that he has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for an increased rating under DC's 7800, 7805, 
7806, and 7813 have not been met.  

In deciding the Veteran's claim for an increased rating, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veterans evaluation of 
his service-connected bilateral dermatophytosis of the feet 
and candidiasis in the corner of the mouth should be 
increased for any separate period based on the facts found 
during the whole appeal period, other than as noted.  The 
Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of his skin symptoms.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2003, March 2004, and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
two examinations.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


